258 S.W.3d 126 (2008)
STATE of Missouri, Respondent,
v.
Timothy NOLAN, Appellant.
No. WD 67744.
Missouri Court of Appeals, Western District.
July 29, 2008.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
Timothy Nolan was convicted of five counts of first-degree assault, three counts of unlawful use of a weapon, and seven counts of armed criminal action. Nolan appeals all of the unlawful use of a weapon convictions (Counts I, III and XV) and the corresponding armed criminal action convictions for Counts I and III (Counts II and IV). He does not appeal any of the other convictions.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law., The judgment is affirmed. Rule 30.25(b).